—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered February 1, 2000, which, in a proceeding to vacate or modify an arbitration decision rejecting petitioner’s grievance of the termination of his employment with the Office of School Food and Nutritional Services of respondent Board of Education, granted respondent’s motion to dismiss the petition, unanimously affirmed, without costs.
Petitioner lacks standing to bring the instant petition since he was represented by the union at the arbitration (see, Sampson v Board of Educ., 191 AD2d 283), and we affirm the dismissal of the petition for that reason. Although the issue of standing is first raised on appeal, it poses a question of law that could not have been avoided had it been raised before the IAS Court, and therefore may be entertained at this juncture (see, Chateau D’If Corp. v City of New York, 219 AD2d 205, 209, lv denied 88 NY2d 811). In any event, as the IAS Court held, the petition does not sufficiently allege any of the grounds under CPLR 7511 (b) for vacating an arbitration award. Concur — Ellerin, J. P., Wallach, Lerner and Saxe, JJ.